

114 S3512 IS: To reauthorize the Historically Black Colleges and Universities Historic Preservation Program.
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3512IN THE SENATE OF THE UNITED STATESDecember 7, 2016Mr. Graham introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Historically Black Colleges and Universities Historic Preservation Program.
	
 1.Historically Black Colleges and Universities Historic Preservation Program reauthorizedSection 507(d)(2) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note; Public Law 104–333) is amended by striking the period at the end and inserting and each of fiscal years 2017 through 2023..